DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated February 26, 2021.  Claims 1, 2, 4-6, 8, and 9 are currently amended and claims 1, 2, 4-6, 8, and 9remain pending in the application and have been fully considered by Examiner.    
In view of Applicant’s amendments and Remarks the 35 USC 112(b) rejections are withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 5, lines 8-9 recite, with emphasis added, “acquiring from the correspondence information the first version representative value that satisfies a condition.” However, no “first version representative value that satisfies a condition” has been previously recited and it is unclear what this may refer to, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted claim 5 as reciting -- acquiring from the correspondence information the first version representative value, wherein the first version representative value [[that]] satisfies a condition --.

With respect to claim 6, the claim recites features similar to claim 5 and is indefinite for the same reason and has been interpreted similarly (see above).

	With respect to claims 8 and 9, being respectively dependent on claims 5 and 6, each inherits the 35 USC 112(b) deficiencies identified above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (20150128121 -- hereinafter Garcia) in view of Chacon et al. “Pro Git” (2nd Edition), hereinafter Chacon, Kawamae (20080307230 – hereinafter Kawamae), and Russell et al. (20130326479 -- hereinafter Russell). 

	With respect to claim 1, Garcia discloses A program writing method in which a program is written into [a flash read-only ROM] that a microcomputer includes therein, the method comprising: 
	generating a version representative value that indicates a version of a source directory, and that is [a hash value generated by hashing] predetermined types of files included in the source directory (e.g., Figs. 1-7 and 46-47 along with associated text, e.g., source code repository or developer directory) to a version numbered directory. When retrieving files from a repository, a filter can be applied to retrieve only the files associated with a particular version of the application [predetermined types of files]; [0111], staged files can be associated with a version of the application by the naming convention of the staging directory [source directory], which can comprise the version number of the application designated during staging; see also [0093].); 
	writing the version representative value into a source file included in the source directory (e.g., Figs. 1-7 and 46-47 along with associated text, e.g., [0112], files can be renamed to include the version number and references to the files can be updated [writing the version representative value into a source file included in the source directory].); and 
	writing the program generated by [compiling] the source file into which the version representative value has been additionally written into [the flash ROM], the program corresponding to the source directory (e.g., Figs. 1-7 and 46-47 along with associated text, e.g., [0118] The process of FIG. 1B can comprise processes relating to a combine feature (FIGS. 46-47).... For environments that require multiple versions to be running simultaneously, a holographic package can be created via a combine process; [0120], As an example, the holographic package can be deployed [program writing] to one or more web servers (e.g., associated with the environments)); and 
	[writing correspondence information indicating correspondence of the version representative value and a function that can be executed by the program written into the flash ROM, the correspondence information including at least one of license information and test .
	Garcia does not appear to explicitly disclose a hash value generated by hashing. However, this is taught by analogous art, Chacon (e.g., p. 7, Everything in Git is check-summed before it is stored and is then referred to by that checksum.... The mechanism that Git uses for this checksumming is called a SHA-1 hash. This is a 40-character string composed of hexadecimal characters (0–9 and a–f) and calculated based on the contents of a file or directory structure in Git; see also p. 358, You can see a file in the objects directory. This is how Git stores the content initially—as a single file per piece of content, named with the SHA-1 checksum of the content and its header. The subdirectory is named with the first 2 characters of the SHA, and the filename is the remaining 38 characters; see also p. 29, Commit hash; see also p. 43, p. 181, and p. 342.).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Garcia with the technique of Chacon because it makes it “impossible to change the contents of any file or directory without ... [the repository] knowing about it,” as suggested by Chacon (see p. 7).  
	Garcia in view of Chacon does not appear to explicitly disclose compiling or the flash ROM. However, this is taught by analogous art, Kawamae (e.g., Figs. 1 and 3 along with associated text, e.g., [0018], compiling the programs, changing into an executable format and storing into a flash-ROM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control firmware invention of Kawamae because if “an unauthorized program invades as a program for the microcomputer, the microcomputer is 
Although Kawamae discloses writing into the flash ROM (e.g., Figs. 1 and 3 along with associated text, e.g., [0018], compiling the programs, changing into an executable format and storing into a flash-ROM.), Garcia in view of Chacon and Kawamae does not appear to explicitly disclose writing correspondence information indicating correspondence of the version representative value and a function that can be executed by the program written into the flash ROM, the correspondence information including at least one of license information and test result information for the function.  However, this is taught in analogous art, Russell (e.g., Figs. 2-3 and associated text, e.g., [0024], For each source code file 204, 206, 208, the version control repository 202 may store various different versions, for example 204a-c, 206a-c and 208a-c, of the source code files. A source code file 204, 206, 208, or source code file version, may include associated source code 210, 212, 214 and compliance identifiers, represented as markers, 216a-c, 218a-c, 220a-c [correspondence information] . Each marker 216a-c, 218a-c, 220a-c provides identification of a compliance identification items for associating compliance information with the respective source code file. Each marker 216a-c, 218a-c, 220a-c may be embedded in the source code of the respective source code file version; [0025] Referring to FIG. 3, the association of markers, compliance identifiers, and compliance information is shown which is depicted as being licensing information; [0026] Returning to FIG. 2, each source code file 204, 206, 208, or more particularly each source code version, may have one or more embedded markers each being a pointer, such as a universal resource identifier and a revision number to a respective licensing record of a license repository as described above with reference to FIG. 3; see also [0015] and [0017].).


With respect to claim 2, Garcia also discloses writing a plurality of programs corresponding to a plurality of source directories, each having different versions, into the [flash ROM] in such a way that the programs can be used (e.g., Figs. 1-7 and 46-47 along with associated text, e.g., [0118] The process of FIG. 1B can comprise processes relating to a combine feature (FIGS. 46-47).... For environments that require multiple versions to be running simultaneously, a holographic package can be created via a combine process; [0120], As an example, the holographic package can be deployed [program writing] to one or more web servers (e.g., associated with the environments); [0093], the version package directory which is named for the version number; [0149], Holographic deployment packages [plurality of programs] can contain all the versions of all of the applications being served by a current server; see also [0110], [0142], and [0144]) and Kawamae teaches flash ROM (e.g., Figs. 1 and 3 along with associated text, e.g., [0018], compiling the programs, changing into an executable format and storing into a flash-ROM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control firmware invention of Kawamae for the same reason set forth above with respect to claim 1.

With respect to claim 4, Garcia also disclose A storage medium storing a program writing program that causes a computer of a program writing apparatus connected to the microcomputer to execute the program writing method (e.g., Figs. 1A-B, 46-47, 52-53, and 55-57, along with associated text, e.g., [0089], The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer-implemented process such that the instructions that execute on the computer or other programmable apparatus provide steps for implementing the functions specified in the flowchart block or blocks; see also [0086-88] and [0091].) according to Claim 1 (see rejection of claim 1 above.).

Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (9116713 – hereinafter Rao) in view of Chacon, Kawamae, and Russell. 

With respect to claim 5, Rao discloses A control method of an apparatus on which a microcomputer is mounted, the method comprising:
[acquiring correspondence information indicating correspondence of a first version representative value and a function to be executed in the apparatus, the first version representative value being a value of a version of a program in which execution of the function is permitted, the correspondence information including at least one of license information and test result information for the function;]
acquiring from [the correspondence information] the first version representative value that satisfies a condition [of at least one of the license information and the test results , the first version representative value being [a hash value generated by hashing predetermined types of files in a source directory of the program] (e.g., Figs. 6-8 and associated text, e.g., col. 11:44-50, a system component, such as an expression manager, may parse and analyze information included in the intermediate code file. As similarly discussed with reference to FIG. 7, the intermediate code file may include information, such as a version indicator, that identifies what version of a system the intermediate code file has been designed or compiled to operate with; see also col. 2:26-29, An expression may be a combination of explicit values, constants, variables, operators, and functions that are interpreted according to one or more sets of rules for a particular programming language.); 
reading a second version representative value [that has been written into a flash read-only memory (ROM)] (e.g., Figs. 6-8 and associated text, e.g., col. 11:50-52, The expression manager may compare the version identified by the intermediate code file with one or more data values that identify a current version of a system.); and 
executing the function based on determining that the second version representative value coincides with the first version representative value (e.g., Figs. 6-8 and associated text, e.g., col. 12:37-64, If it is determined that the identified version is not current, at step 810 a process for regeneration of the expression may be initiated.... Returning to step 808, if it is determined that the version of the retrieved intermediate code is current, the expression manager may determine that regeneration of the code is not needed, and proceed to use the retrieved intermediate code to evaluate the expression that was requested at step 804 [executing the function based on determining that the read version representative value coincides with the acquired version representative value].); or
 prohibiting the execution of the function based on determining that the second version representative value does not coincide with the first version representative value (e.g., col. 12:37-64, If it is determined that the identified version is not current, at step 810 a process for regeneration of the expression may be initiated [prohibiting the execution of the function based on determining that the read version representative value does not coincide with the acquired version representative value].).
Rao does not appear to explicitly disclose a hash value generated by hashing predetermined types of files in a source directory of the program. However, this is taught by analogous art, Chacon (e.g., p. 7, Everything in Git is check-summed before it is stored and is then referred to by that checksum.... The mechanism that Git uses for this checksumming is called a SHA-1 hash. This is a 40-character string composed of hexadecimal characters (0–9 and a–f) and calculated based on the contents of a file or directory structure in Git; see also p. 358, You can see a file in the objects directory. This is how Git stores the content initially—as a single file per piece of content, named with the SHA-1 checksum of the content and its header. The subdirectory is named with the first 2 characters of the SHA, and the filename is the remaining 38 characters; see also p. 29, Commit hash; see also p. 43, p. 181, and p. 342.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rao with the technique of Chacon because it makes it “impossible to change the contents of any file or directory without ... [the repository] knowing about it,” as suggested by Chacon (see p. 7).  	 
	Rao in view of Chacon does not appear to explicitly disclose that has been written into a flash read-only memory (ROM). However, this is taught by Kawamae (e.g., Figs. 1 and 3 along with associated text, e.g., [0018], compiling the programs, changing into an executable 
Kawamae is analogous because it is in the same field of endeavor of software development.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control firmware invention of Kawamae because if “an unauthorized program invades as a program for the microcomputer, the microcomputer is disturbed from operating properly because of the unauthorized program, and its equipment cannot be operated properly either,” as suggested by Kawamae [see [0007]).
Rao in view of Chacon and Kawamae does not appear to explicitly disclose acquiring correspondence information indicating correspondence of a first version representative value and a function to be executed in the apparatus, the first version representative value being a value of a version of a program in which execution of the function is permitted, the correspondence information including at least one of license information and test result information for the function, the correspondence information, or of at least one of the license information and the test results information. However, this is taught in analogous art, Russell (e.g., Figs. 2-3 and associated text, e.g., [0024], For each source code file 204, 206, 208, the version control repository 202 may store various different versions, for example 204a-c, 206a-c and 208a-c, of the source code files. A source code file 204, 206, 208, or source code file version, may include associated source code 210, 212, 214 and compliance identifiers, represented as markers, 216a-c, 218a-c, 220a-c [correspondence information] . Each marker 216a-c, 218a-c, 220a-c provides identification of a compliance identification items for associating compliance information with the respective source code file. Each marker 216a-c, 218a-c, 220a-c may be embedded in the source code of the respective source code file version; [0025] Referring to FIG. 3, the association of markers, compliance identifiers, and compliance licensing information; [0026] Returning to FIG. 2, each source code file 204, 206, 208, or more particularly each source code version, may have one or more embedded markers each being a pointer, such as a universal resource identifier and a revision number to a respective licensing record of a license repository as described above with reference to FIG. 3; see also [0015] and [0017].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Russell because “there is a need for an improved system and method for tracking compliance information for a build-system product,” as suggested by Russell (see [0004]).

With respect to claim 6, Rao discloses A control method of an apparatus on which a microcomputer is mounted, the method comprising: 
[acquiring correspondence information indicating correspondence of a first version representative value and a function to be executed in the apparatus, the first version representative value being a value of a version of a program in which execution of the function is permitted, the correspondence information including at least one of license information and test result information for the function;]
acquiring from [the correspondence information] the first version representative value that satisfies a condition [of at least one of the license information and the test results information], the first version representative value being [a hash value generated by hashing predetermined types of files in a source directory of the program] (e.g., Figs. 6-8 and associated text, e.g., col. 11:44-50, a system component, such as an expression manager, may parse and analyze information included in the intermediate code file. As similarly discussed with reference version indicator, that identifies what version of a system the intermediate code file has been designed or compiled to operate with; see also col. 2:26-29, An expression may be a combination of explicit values, constants, variables, operators, and functions that are interpreted according to one or more sets of rules for a particular programming language.); 
reading a plurality of second version representative values corresponding to a plurality of respective programs [written into a flash read-only memory (ROM)] (e.g., Figs. 6-8 and associated text, e.g., col. 11:50-52, The expression manager may compare the version identified by the intermediate code file with one or more data values that identify a current version of a system; see also col. 9:15-27 and col. 10:10-18.); 
extracting a second version representative value that coincides with the first version representative value from among the plurality of second version representative values (e.g., col. 11:53-56, Information identifying a current version of the system [a version representative value that coincides with the acquired version representative value from among the plurality of read version representative values] may be obtained from one or more different sources. For example, data identifying a current version may be retrieved from information maintained by a system administrator.); and
executing the function by the program corresponding to the second version representative value (e.g., Figs. 6-8 and associated text, e.g., col. 12:37-64, Returning to step 808, if it is determined that the version of the retrieved intermediate code is current, the expression manager may determine that regeneration of the code is not needed, and proceed to use the retrieved intermediate code to evaluate the expression that was requested at step 804 .
Rao does not appear to explicitly disclose a hash value generated by hashing predetermined types of files in a source directory of the program. However, this is taught by analogous art, Chacon (e.g., p. 7, Everything in Git is check-summed before it is stored and is then referred to by that checksum.... The mechanism that Git uses for this checksumming is called a SHA-1 hash. This is a 40-character string composed of hexadecimal characters (0–9 and a–f) and calculated based on the contents of a file or directory structure in Git; see also p. 358, You can see a file in the objects directory. This is how Git stores the content initially—as a single file per piece of content, named with the SHA-1 checksum of the content and its header. The subdirectory is named with the first 2 characters of the SHA, and the filename is the remaining 38 characters; see also p. 29, Commit hash; see also p. 43, p. 181, and p. 342.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rao with the technique of Chacon because it makes it “impossible to change the contents of any file or directory without ... [the repository] knowing about it,” as suggested by Chacon (see p. 7).  	  
	Rao in view of Chacon does not appear to explicitly disclose written into a flash read-only memory (ROM). However, this is taught by analogous art, Kawamae (e.g., Figs. 1 and 3 along with associated text, e.g., [0018], compiling the programs, changing into an executable format and storing into a flash-ROM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control firmware invention of Kawamae because if “an unauthorized program invades as a program for the microcomputer, the microcomputer is 
Rao in view of Chacon and Kawamae does not appear to explicitly disclose acquiring correspondence information indicating correspondence of a first version representative value and a function to be executed in the apparatus, the first version representative value being a value of a version of a program in which execution of the function is permitted, the correspondence information including at least one of license information and test result information for the function, the correspondence information, or of at least one of the license information and the test results information. However, this is taught in analogous art, Russell (e.g., Figs. 2-3 and associated text, e.g., [0024], For each source code file 204, 206, 208, the version control repository 202 may store various different versions, for example 204a-c, 206a-c and 208a-c, of the source code files. A source code file 204, 206, 208, or source code file version, may include associated source code 210, 212, 214 and compliance identifiers, represented as markers, 216a-c, 218a-c, 220a-c [correspondence information] . Each marker 216a-c, 218a-c, 220a-c provides identification of a compliance identification items for associating compliance information with the respective source code file. Each marker 216a-c, 218a-c, 220a-c may be embedded in the source code of the respective source code file version; [0025] Referring to FIG. 3, the association of markers, compliance identifiers, and compliance information is shown which is depicted as being licensing information; [0026] Returning to FIG. 2, each source code file 204, 206, 208, or more particularly each source code version, may have one or more embedded markers each being a pointer, such as a universal resource identifier and a revision number to a respective licensing record of a license repository as described above with reference to FIG. 3; see also [0015] and [0017].).


	With respect to claim 8, Rao also discloses A storage medium storing a control program causing a host computer of the apparatus to execute the control method of the apparatus (e.g., Figs. 6-8 and associated text, e.g., col. 5:24-31, A computer-implemented or computer-executable version of the invention may be embodied using, stored on, or associated with computer-readable medium or non-transitory computer-readable medium.) and Rao in view of Chacon and Kawamae discloses according to Claim 5 (see the rejection of claim 5 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Rao, Chacon, and Kawamae for the same reasons set forth above.

	With respect to claim 9, Rao further discloses A storage medium storing a control program causing a host computer of the apparatus to execute the control method of the apparatus (e.g., Figs. 6-8 and associated text, e.g., col. 5:24-31, A computer-implemented or computer-executable version of the invention may be embodied using, stored on, or associated with computer-readable medium or non-transitory computer-readable medium.) and Rao in view of Chacon, and Kawamae discloses according to Claim 6 (see rejection of claim 6 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Rao, Chacon, and Kawamae.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, German et al. “A Method for Open Source License Compliance of Java Applications” discloses a method of ensuring the reuse of software complies with license agreements.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN D BERMAN/Examiner, Art Unit 2192 

/S. SOUGH/SPE, AU 2192